The exhibition of the amputated toes to the jury may have been competent evidence of the nature of the accident and the extent of the plaintiff's injuries. The case does not show that the evidence was incompetent. If the offer to exhibit the toes was not made for the purpose of proving some disputed fact material to the issue, the exhibition should not have been allowed. Louisville  N. R. R. v. Pearson, 97 Ala. 211.
The physician was properly allowed to testify that the plaintiff's injury was enhanced by reason of a natural defect in his leg and to state the reasons for that opinion. The fact that that was one of the points in issue did not render the evidence incompetent. Gault v. Concord Railroad,63 N.H. 356. The subject of inquiry was one upon which a physician, from his peculiar study and practice, is presumed to have more accurate knowledge *Page 297 
than men in general. Page v. Parker, 40 N.H. 47; Jones v. Tucker,41 N.H. 546.
Exceptions overruled.
CHASE, WALLACE, and PARSONS, JJ., did not sit: the others concurred.